DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-3 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitation "the outer circumference portion" in line 5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 3 has dependency upon claim 2.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 5-8, and 11-13 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lee (US 5,823,018).
Regarding claim 1, Lee figures 1-5 teach a washing machine comprising: 
an outer tub (220) which contains water and has an upper side opened; 
an inner tub (230) which is rotatably provided about a vertical axis in the outer tub; 
an outer tub cover (222) which is provided in an upper side of the outer tub and has an opening that is formed so that laundry is loaded into the inner tub; 
a circulation pipe (176 circulation tube) which guides water discharged from the outer tub; 
a pump (170 circulation pump) which transfers water along the circulation pipe; and 
a spray mechanism (100 spraying nozzle assembly) which is provided in the outer tub cover and sprays the water guided through the circulation pipe into the inner tub, 
Lee teaches lower annular groove 140 is incorporated with upper annular groove 116 so as to form a space for receiving the circulated washing liquid thereby reading on a guide pipe which forms a guide flow path for guiding the water supplied from the circulation pipe along a circumference of the opening.[col 7 lines 1-6] Lee further teaches a plurality of nozzles (142 spraying nozzle) which are disposed along the guide flow path and spray the water supplied through the guide pipe into the inner tub.
Regarding claim 2, Lee figures 2 and 3 teach the guide pipe comprises: 
an outer diameter portion (116 upper annular groove) which is extended along an upper end of the outer tub cover that defines the opening; and 
an inner diameter portion (140 lower annular groove) which is radially spaced inwardly from the outer circumference portion, and is extended in parallel with the outer circumference portion, wherein the inner diameter portion is provided with a plurality of nozzle communication ports (142 nozzle) for supplying the water guided along the guide flow path to the plurality of nozzles respectively.
Regarding claim 3, Lee figure 3 teaches the water discharged through the nozzle communication port is bent downward thereby suggesting the nozzle comprises a collision surface extended from the inner diameter portion, wherein the collision surface which is extended to an outlet of the nozzle opened toward an inner side of the inner tub, and is inclined so that the water discharged through the nozzle communication port is bent downward.
Regarding claim 5, Lee figure 2 teaches the guide pipe comprises: a first end which communicates with the circulation pipe; and a blocked second end (120 shielding plate) which is progressed and reached along the guide flow path from the first end.
Regarding claim 6, Lee figure 2 teaches the guide flow path is annular.
Regarding claim 7, Lee figure 3 suggests the spray mechanism comprises a guide pipe port which is protruded outward from the guide pipe in a radial direction, and flow-path connects the circulation pipe and the guide pipe.
Regarding claim 8, Lee figure 2 teaches an outer tub cover 222 is mounted on an upper portion of outer tub 220 and a spraying nozzle assembly 100 is mounted on an upper surface of outer tub cover 222 so as to spray the washing liquid onto the clothing.  Spraying nozzle assembly 100 is fixedly coupled to outer tub cover 222 by well known fastening means such as a bolt or fusion welding thereby reading on wherein the circulation pipe is connected to the guide pipe port through the outer tub cover. col 5 line 65-col 6 line 7]
Regarding claim 11, the place portion of the annular groove 130 where the spraying nozzle 142 is installed reads upon a plurality of nozzle connection pipes which are provided to correspond to the plurality of nozzles, and respectively extended inward along a radial direction from the guide pipe to guide the water to a corresponding nozzle.
Regarding claim 12, Lee figure 2 suggests each of the nozzle connection pipes is disposed in a bottom surface of the outer tub cover.
Regarding claim 13, Lee figure 3 suggests as the water is directed from the nozzle 142 it is expected to cause a gradual deflection of the connection pipe in a circumferential direction as it progresses toward the nozzle from the guide pipe.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 4, 9-10, and 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US 5,823,018).
Regarding claim 4, Lee teaches outer tub cover 222 is mounted on an upper portion of outer tub 220 and a spraying nozzle assembly 100 is mounted on an upper surface of outer tub cover 222 so as to spray the washing liquid onto the clothing.  Spraying nozzle assembly 100 is fixedly coupled to outer tub cover 222 by well known fastening means such as a bolt or fusion welding.[col 5 line 65-col 6 line 7]
However, Lee is silent to a rim which is extended along an inner diameter of the cover ring and defines at least a portion of the opening; and a support rib which is protruded inwardly from the rim in a radial direction, and supports the guide pipe from below.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to provide a rim and support rib in the washing machine as the assembly performs the same purpose as a bolt or fusion welding as taught in Lee, fixing the spraying nozzle assembly to the tub cover.
Regarding claim 9, Lee teaches outer tub cover 222 is mounted on an upper portion of outer tub 220 and a spraying nozzle assembly 100 is mounted on an upper surface of outer tub cover 222 so as to 
Lee figures 2 and 3 further suggest the outer tub cover comprises: a cover ring having a ring shape which is coupled to an upper end of the outer tub; a connection port which is protruded outward from the cover ring in a radial direction, and communicates an inside and an outside of the cover ring, wherein the circulation pipe is connected to the connection port in the outside of the cover ring, wherein the spray mechanism further comprises a connection pipe for connecting the guide pipe and the connection port in the inside of the cover ring.
Regarding claim 10, Lee teaches outer tub cover 222 is mounted on an upper portion of outer tub 220 and a spraying nozzle assembly 100 is mounted on an upper surface of outer tub cover 222 so as to spray the washing liquid onto the clothing.  Spraying nozzle assembly 100 is fixedly coupled to outer tub cover 222 by well known fastening means such as a bolt or fusion welding.[col 5 line 65-col 6 line 7]
Lee figures 2 and 3 further suggest the outer tub cover comprises: a cover ring having a ring shape which is coupled to an upper end of the outer tub; a connection port which is protruded outward from the cover ring in a radial direction, and communicates an inside and an outside of the cover ring, wherein the spray mechanism further comprises a guide pipe port which is protruded outward from the guide pipe in a radial direction, and is connected to the connection port.
Regarding claim 14, Lee teaches outer tub cover 222 is mounted on an upper portion of outer tub 220 and a spraying nozzle assembly 100 is mounted on an upper surface of outer tub cover 222 so as to spray the washing liquid onto the clothing.  Spraying nozzle assembly 100 is fixedly coupled to outer tub cover 222 by well known fastening means such as a bolt or fusion welding.[col 5 line 65-col 6 line 7]
However, Lee is silent to a the outer tub cover comprises a lower rim which is protruded downward from a circumference of the opening, and is extended along the circumference of the opening, wherein the nozzle connection pipe is provided with a rim insertion hole into which the lower rim is inserted.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to provide a lower rim and rim insertion hole in the washing machine as the assembly performs the same purpose as a bolt or fusion welding as taught in Lee, fixing the spraying nozzle assembly to the tub cover. 
Regarding claim 15, Lee teaches a circulation pump 170, but is silent to it being a variable speed pump.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to provide a variable speed pump as it I expected to perform the same limitations of circulates the washing liquid through circulation tube 176 into spraying nozzle assembly 100 mounted on the upper surface of outer tub cover 222.[col 6 lines 19-25]
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CRISTI J TATE-SIMS whose telephone number is (571)272-1722.  The examiner can normally be reached on M-F 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on 571-272-1414.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 


CRISTI J. TATE-SIMS
Primary Examiner
Art Unit 1711



/CRISTI J TATE-SIMS/Primary Examiner, Art Unit 1711